Citation Nr: 1112972	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service connected lumbar spine myositis.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of bilateral stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for increased disability ratings for service-connected back and feet disabilities.  The Veteran disagreed and perfected an appeal.  In August 2010, the Veteran and his representative presented testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Lumbar back

The Veteran is service-connected for a lumbar spine disability that was diagnosed by a March 2008 VA examiner as degenerative joint disease of the lumbar spine.  His disability is currently evaluated as 20 percent disabling and the Veteran seeks a higher disability rating.  The Veteran contended at the August 2010 hearing that his lumbar spine condition has worsened since the March 2008 examination.  See hearing transcript at page 5.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

In this case, the Veteran states that he experiences pain throughout ranges of motion and that he now experiences pain that radiates from the lower back down both legs to the ankle.  See hearing transcript at page 11.  He testified that he feels occasional pain when he has a bowel movement.  See hearing transcript at page 15.  He also testified that he has back spasms and experiences occasional incapacitating back pain.  See hearing transcript at pages 11 and 12.  

A review of the March 2008 examination report reveals that the symptoms reported by the examiner are either characterized as being of less magnitude than that testified to by the Veteran or are not addressed at all by the examiner.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  In addition, the Veteran testified that a goniometer was only used to measure back flexion and was not used to measure other ranges of motion of his service-connected back.  The Board observes that 38 U.S.C.A. § 4.46 (2010) makes clear that use of a goniometer is indispensable to accurately measure limitation of motion.  Finally, the examination report reveals that the Veteran's VA claims folder was not reviewed by the examiner.

For the reasons stated above, the Board remands the claim for a new examination by a VA physician who shall review the Veteran's VA claims folder prior to examining the Veteran and who shall describe in detail the extent and nature of the service-connected back disability to include any associated neuropathy or other neurological disorders caused by the back disability.

Bilateral feet

The Veteran has testified that his feet have constant, chronic pain and occasional swelling.  He has testified that his bilateral foot pain prevents him from walking distances in excess of about one-tenth of a mile before he is required to rest his feet.  He also testified that he uses a cane for both his bilateral foot disability and his back disability.  See hearing transcript at pages 16 and 20.  These symptoms are worse than those reported by the examiner in the March 2008 examination report and the Veteran testified that his disability is worse than it was in March 2008.  See hearing transcript at page 18.  As above, a new examination is appropriate on that basis alone.

The examination report also reveals the March 2008 VA examiner did not review the Veteran's VA claims folder.  The Board further observes that the March 2008 VA examination report does not clearly state what residuals of the Veteran's service-connected stress fractures are actually manifested by the Veteran.  For example, the Veteran testified that he understood from healthcare providers that he had flat feet.  See hearing transcript at page 8.  The examination report, however, merely states that the examination was not for flat feet; it does not reveal whether the Veteran in fact has flat feet and, if so, whether the flat foot condition is a residual of the service-connected stress fractures.  Finally, the examination does not state in what way, if any, the Veteran's foot pain affects gait, endurance or range of motion.  As such, the examination is not adequate to allow a fair adjudication of the Veteran's service-connected disability.  

For those reasons, the Board remands the claim for a VA examination by an appropriate physician who will review the Veteran's VA claims folder prior to the examination and who will clearly state what residual conditions are associated with the service-connected stress fractures including, but not limited to, limitations of endurance, gait or range of motion caused by pain associated with the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure all VA treatment records regarding the Veteran's service-connected disabilities from April 2009 are associated with the Veteran's VA claims folder.

2.  VBA shall provide the Veteran with a medical examination by an appropriate VA physician who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall provide a written narrative report detailing the nature and extent of the Veteran's lumbar back disability to include any associated neurological symptoms caused by the service-connected disability.  A goniometer shall be used to measure limitations of motion and its use shall be noted in the written report.  Any diagnostic test or consult deemed to be necessary by the examiner shall be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  VBA shall provide the Veteran with a medical examination by an appropriate VA physician who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall provide a written narrative report detailing the nature and extent of the Veteran's service-connected bilateral foot disability to include limitations of endurance, gait or range of motion caused by pain associated with the service-connected disability.  The examiner's report shall clearly state what residuals of the Veteran's service-connected stress fractures are actually manifested by the Veteran and specifically address whether the Veteran has flat feet and, if so, whether the flat foot disorder is caused or aggravated by the Veteran's service-connected disability.  Any diagnostic test or consult deemed to be necessary by the examiner shall be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

4.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for increased disability ratings for service-connected lumbar spine myositis and bilateral residuals of stress fractures of the feet.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


